DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 8-14		Pending
Claims 1-7		Cancelled
Prior Art References:
Jeal			US 4,557,649
Evenrud		US 2005/0117992 A1
Hardtke		US 4,928,911

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Examples: 
NOTE:
claim 8 states, “…comprising a head and one from the head…”, Examiner is not sure what this means, one what?
claim 9 states, “…said head comprises a through hole with a diameter which is at least as large as the second interior diameter…” but then states it also has, “…an axially screw hole which extends through the whole barrel nut.”. This is unclear and confusing.
claim 12 states, “…which extends from the interior end of the barrel…”, Examiner believes it should state, “which extends from the distally located section of the barrel…”.
claim 14: the use of attachment device or devices and attachment elements is confusing and somewhat awkward. Further, second attachment devices and barrel nuts make it confusing as to how many attachment elements, screws, nuts, etc. are being claimed. Clarification is needed.
   
Claim Objections
Claim 11 is objected to because of the following informalities:  miscellaneous characters “(86, 86’)” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeal (US 4,557,649).

Regarding claim 8, Jeal discloses galvanized barrel nut (abstract) comprising a head (10) and one from the head (10) extending barrel (11, 12) wherein a distally located section (fig. 10) of said barrel (11, 12) has a first interior diameter (19) which is smaller than a second interior diameter (15) at a remaining barrel section (fig. 10) and where the distally located section (fig. 10) comprises internal threads (19).

Regarding claim 9, Jeal discloses galvanized barrel nut according to claim 1, wherein said head (10) comprises a through hole (fig. 10) with a diameter which is at least as large as the second interior diameter (fig. 10) of the barrel (11, 12) and connected to the interior of the barrel (11, 12) and the barrel nut (fig. 10) comprises an axially screw hole (fig. 10) which extend through the whole barrel nut (fig. 10).

Regarding claim 10, Jeal discloses galvanized barrel nut according to claim 1, wherein said distally located section (fig. 10) constitute max 50% of the length (fig. 10) of the barrel (11, 12) more preferably max 30% of the length (fig. 10) of the barrel (11, 12).

Regarding claim 11, Jeal discloses galvanized barrel nut according to claim 1, wherein said threads (19) (86, 86') is not galvanized.

Regarding claim 13, Jeal discloses galvanized barrel nut according to claim 1, wherein said head (10) has the shape of a frustum of a cone (fig. 10) of which the widest portion is distally located (fig. 10) from the barrel (11, 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeal (US 4,557,649) in view of Evenrud (USPAP 2005/0117992 A1).

Regarding claim 12, Jeal discloses galvanized barrel nut according to claim 1, except for wherein the barrel (11, 12) comprises two external opposite chamfered planes (20) which extend from the interior end of the barrel (11, 12) along the whole or substantially whole barrel (16, fig. 4).
	Examiner notes that Jeal does not explicitly disclose wherein the barrel comprises two external opposite chamfered planes which extend from the interior end of the barrel along the whole or substantially whole barrel. However, Evenrud teaches wherein the barrel comprises two external opposite chamfered planes which extend from the interior end of the barrel along the whole or substantially whole barrel. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeal wherein the barrel comprises two external opposite chamfered planes which extend from the interior end of the barrel along the whole or substantially whole barrel as taught by Evenrud to provide a means for using a tool, such as pliers, to install the nut.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeal (US 4,557,649) in view of Hardtke (US 4,928,911).

Regarding claim 14, Jeal, as modified by Hardtke, discloses attachment device (abstract, Hardtke) for assembly onto a tubular element (12, Hardtke) wherein the attachment device (1, Hardtke) comprises two attachment elements (2, 3, Hardtke) which each comprises an upper assembly sheet metal (10, 11, Hardtke) which comprises in its outer end a transversal, upward directed mounting flange (fig. 1, Hardtke) in relation to the assembly sheet metal (fig. 1, Hardtke) which comprises a cut out geometry (fig. 1, Hardtke), a lower sheet metal (4, 5, Hardtke), a spacer element (fig. 1, Hardtke) which link the upper assembly sheet metal (10, 11) together with the lower sheet metal (4, 5, Hardtke) in its interior ends and the spacer element (fig. 1, Hardtke) comprises attachment devices (14, 15, Hardtke) provided on both sides of an abutting section of the tubular element (12, Hardtke), and two barrel nuts (fig. 10, Jeal) according to claim 1, where the attachment elements (2, 3, Hardtke) are provided to be mirror-inverted (fig. 1, Hardtke) on both sides of the tubular element (12, Hardtke) and be fixed by means of said barrel nuts (fig. 10, Jeal) provided by the attachment devices 
	Examiner notes that Jeal does not explicitly disclose an attachment device. However, Hardtke teaches an attachment device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hardtke with the fastener of Jeal to provide a means for securely fastening the attachment device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd